Name: Commission Regulation (EC) NoÃ 936/2009 of 7Ã October 2009 applying the agreements between the European Union and third countries on the mutual recognition of certain spirit drinks
 Type: Regulation
 Subject Matter: marketing;  agricultural structures and production;  beverages and sugar;  European Union law;  European construction;  cooperation policy;  consumption
 Date Published: nan

 8.10.2009 EN Official Journal of the European Union L 264/5 COMMISSION REGULATION (EC) No 936/2009 of 7 October 2009 applying the agreements between the European Union and third countries on the mutual recognition of certain spirit drinks (codified version) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Regulation (EC) No 110/2008 of the European Parliament and of the Council of 15 January 2008 on the definition, description, presentation, labelling and the protection of geographical indications of spirit drinks and repealing Council Regulation (EEC) No 1576/89 (1), and in particular Article 27 thereof, Whereas: (1) Commission Regulation (EC) No 1267/94 of 1 June 1994 applying the agreements between the European Union and third countries on the mutual recognition of certain spirit drinks (2) has been substantially amended (3). In the interests of clarity and rationality the said Regulation should be codified. (2) The European Union has concluded an agreement in the form of an Exchange of Letters with the United States of America and has signed an agreement with the United Mexican States on the mutual recognition and protection of certain spirit drinks. Those agreements provide for the application, within a certain time, of the regulations and administrative measures necessary to fulfil the obligations set out therein. In order to provide the products concerned with the guarantees laid down with regard to control and protection, a list of the products covered by the agreements concluded by the European Union should be established. (3) The measures provided for in this Regulation are in accordance with the opinion of the Committee for Spirit Drinks, HAS ADOPTED THIS REGULATION: Article 1 1. The product descriptions set out in the list in Annex I hereto, originating in the third countries referred to therein, may only be used for products produced in accordance with the laws and regulations of the third countries concerned. 2. The products referred to in paragraph 1 shall be covered by the measures for the protection and control of spirit drinks referred to in Article 24(1) of Regulation (EC) No 110/2008 under the conditions laid down in the agreement with the third countries concerned. Article 2 Regulation (EC) No 1267/94 is repealed. References to the repealed Regulation shall be construed as references to this Regulation and shall be read in accordance with the correlation table in Annex III. Article 3 This Regulation shall enter into force on the 20th day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 7 October 2009. For the Commission Mariann FISCHER BOEL Member of the Commission (1) OJ L 39, 13.2.2008, p. 16. (2) OJ L 138, 2.6.1994, p. 7. (3) See Annex II. ANNEX I Product description Country of origin Tennessee Whisky/Tennessee Whiskey United States of America Bourbon Whisky/Bourbon Whiskey/Bourbon as a description for Bourbon Whiskey United States of America Tequila United Mexican States Mezcal United Mexican States ANNEX II Repealed Regulation with its amendment Commission Regulation (EC) No 1267/94 (OJ L 138, 2.6.1994, p. 7) Commission Regulation (EC) No 1434/97 (OJ L 196, 24.7.1997, p. 56) ANNEX III Correlation table Regulation (EC) No 1267/94 This Regulation Article 1 Article 1  Article 2 Article 2 Article 3 Annex Annex I  Annex II  Annex III